JONES, J.
This is a suit on a promissory note for $200.00, with interest thereon at eight per cent from September 15, 1927, until paid.
The defense is want of consideration. The trial court gave judgment as prayed for and defendant has appealed.
The evidence shows that plaintiff had a sixty-day contract to sell certain real estate for defendant for $35,000.00 on a four per cent commission; that defendant, thinking another agent could sell the real estate in a shorter time and wishing to save the *347payment to plaintiff of $700.00, to which he would have been entitled if the second agent had made the sale, compromised with plaintiff by giving him this note. When the note was given plaintiff destroyed his contract for the sale of the real estate.
Clearly there was adequate consideration for the note.
The judgment is therefore affirmed.